
	
		I
		111th CONGRESS
		1st Session
		H. R. 3505
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Gary G. Miller of
			 California (for himself and Mr.
			 Rooney) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Ways and Means,
			 Energy and Commerce,
			 the Judiciary, and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase the supply of American made energy, reduce
		  energy costs to the American taxpayer, provide a long-term energy framework to
		  reduce dependence on foreign oil, tap into American sources of energy, and
		  reduce the size of the Federal deficit.
	
	
		1.Short titleThis Act may be cited as the
			 American Energy Production and Price
			 Reduction Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Sense of Congress
				Sec. 101. Sense of Congress.
				Title II—American Oil Production
				Subtitle A—Outer Continental Shelf
				Sec. 201. Definitions under the Submerged Lands
				Act.
				Sec. 202. Seaward boundaries of States.
				Sec. 203. Exceptions from confirmation and establishment of
				States’ title, power, and rights.
				Sec. 204. Definitions under the Outer Continental Shelf Lands
				Act.
				Sec. 205. Determination of Adjacent Zones and Planning
				Areas.
				Sec. 206. Administration of leasing.
				Sec. 207. Grant of leases by Secretary.
				Sec. 208. Disposition of receipts.
				Sec. 209. Reservation of lands and rights.
				Sec. 210. Outer Continental Shelf leasing program.
				Sec. 211. Coordination with Adjacent States.
				Sec. 212. Environmental studies.
				Sec. 213. Outer Continental Shelf incompatible use.
				Sec. 214. Repurchase of certain leases.
				Sec. 215. Offsite environmental mitigation.
				Sec. 216. OCS regional headquarters.
				Sec. 217. Leases for areas located within 100 miles of
				California or Florida.
				Sec. 218. Coastal impact assistance.
				Sec. 219. Repeal of the Gulf of Mexico Energy Security Act of
				2006.
				Subtitle B—ANWR
				Sec. 231. Short title.
				Sec. 232. Definitions.
				Sec. 233. Leasing program for lands within the Coastal
				Plain.
				Sec. 234. Lease sales.
				Sec. 235. Grant of leases by the Secretary.
				Sec. 236. Lease terms and conditions.
				Sec. 237. Coastal Plain environmental protection.
				Sec. 238. Expedited judicial review.
				Sec. 239. Federal and State distribution of
				revenues.
				Sec. 240. Rights-of-way across the Coastal Plain.
				Sec. 241. Conveyance.
				Sec. 242. Local government impact aid and community service
				assistance.
				Title III—Nuclear Power
				Sec. 301. Waste Confidence.
				Sec. 302. ASME Nuclear Certification credit.
				Title IV—Regulatory Burdens
				Sec. 401. Greenhouse gas regulation under Clean Air
				Act.
				Sec. 402. NEPA judicial review.
				Sec. 403. Repeal of 2007 amendments to renewable fuel
				standard.
				Sec. 404. Repeal of requirement to consult regarding impacts on
				global warming and polar bear population.
				Sec. 405. Light bulb choice.
				Sec. 406. Repeal of deduction for income attributable to
				domestic production activities.
				Title V—Solar Power
				Sec. 501. Short title.
				Sec. 502. Exemption of solar energy projects from environmental
				impact statement requirement.
				Title VI—Natural Gas
				Sec. 601. Natural gas vehicle research, development, and
				demonstration projects.
				Sec. 602. Alternative fuel credit with respect to compressed or
				liquefied natural gas made permanent.
				Sec. 603. Alternative fuel vehicle credit made permanent with
				respect to vehicles powered by compressed or liquefied natural gas.
				Sec. 604. Allowance of vehicle and infrastructure credits
				against regular and minimum tax and transferability of credits.
				Sec. 605. Credit for producing vehicles fueled by natural gas
				or liquified natural gas.
				Title VII—Clean Coal
				Sec. 701. Coal-to-liquid facilities.
				Sec. 702. Permanent extension of the credit for nonbusiness
				energy property and the credit for gas produced from biomass and for synthetic
				fuels produced from coal.
				Sec. 703. Coal-to-liquid fuel loan guarantee
				program.
				Sec. 704. Coal-to-liquid facilities loan program.
				Sec. 705. 7-year depreciation for clean coal technology or for
				carbon sequestration technology installed or retro-fit at
				power-plants.
				Sec. 706. Extension of 50 cent per gallon alternative fuels
				excise tax credit.
				Sec. 707. Provides a 20 percent investment tax credit capped at
				$200 million total per ctl plant placed in service before 2016.
				Sec. 708. Reduces recovery period for certain energy production
				and distribution facilities.
				Sec. 709. DOE clean coal technology loan guarantees and direct
				loans.
				Sec. 710. Carbon dioxide storage capacity
				assessment.
				Sec. 711. Efficiency audit and quantification.
				Title VIII—Tax Incentives
				Sec. 801. Extension of credit for energy efficient
				appliances.
				Sec. 802. Extension of credit for nonbusiness energy
				property.
				Sec. 803. Extension of credit for residential energy efficient
				property.
				Sec. 804. Extension of new energy efficient home
				credit.
				Sec. 805. Extension of energy efficient commercial buildings
				deduction.
				Sec. 806. Extension of special rule to implement FERC and State
				electric restructuring policy.
				Sec. 807. Home energy audits.
				Sec. 808. Extension of renewable electricity, refined coal, and
				Indian coal production credit.
				Sec. 809. Extension of energy credit.
				Sec. 810. Credit for clean renewable energy bonds made
				permanent.
				Sec. 811. Extension of credits for biodiesel and renewable
				diesel.
				Sec. 812. Alternative fuel vehicle refueling property credit
				made permanent.
			
		ISense
			 of Congress
			101.Sense of
			 CongressIt is the sense of
			 Congress that at no time shall Congress enact legislation that will lead to the
			 increase of domestic energy prices.
			IIAmerican Oil
			 Production
			AOuter Continental
			 Shelf
				201.Definitions under
			 the Submerged Lands ActSection 2 of the Submerged Lands Act (43
			 U.S.C. 1301) is amended—
					(1)in subparagraph
			 (2) of paragraph (a) by striking all after seaward to a line and
			 inserting twelve nautical miles distant from the coast line of such
			 State;;
					(2)by striking out
			 paragraph (b) and redesignating the subsequent paragraphs in order as
			 paragraphs (b) through (g);
					(3)by striking the
			 period at the end of paragraph (g) (as so redesignated) and inserting ;
			 and;
					(4)by adding the
			 following:
						
							(i)The term Secretary means the
				Secretary of the Interior.
							;
				and
					(5)by defining
			 State as it is defined in section 2(r) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331(r)).
					202.Seaward
			 boundaries of StatesSection 4
			 of the Submerged Lands Act (43 U.S.C. 1312) is amended—
					(1)in the first
			 sentence by striking original, and in the same sentence by
			 striking three geographical and inserting twelve
			 nautical; and
					(2)by striking all
			 after the first sentence and inserting the following: Extension and
			 delineation of lateral offshore State boundaries under the provisions of this
			 Act shall follow the lines used to determine the Adjacent Zones of coastal
			 States under the Outer Continental Shelf Lands Act to the extent such lines
			 extend twelve nautical miles for the nearest coastline..
					203.Exceptions from
			 confirmation and establishment of States’ title, power, and
			 rightsSection 5 of the
			 Submerged Lands Act (43 U.S.C. 1313) is amended—
					(1)by redesignating
			 paragraphs (a) through (c) in order as paragraphs (1) through (3);
					(2)by inserting
			 (a) before There is excepted; and
					(3)by inserting at
			 the end the following:
						
							(b)Exception of Oil
				and Gas Mineral RightsThere is excepted from the operation of
				sections 3 and 4 all of the oil and gas mineral rights for lands beneath the
				navigable waters that are located within the expanded offshore State seaward
				boundaries established under this Act. These oil and gas mineral rights shall
				remain Federal property and shall be considered to be part of the Federal outer
				Continental Shelf for purposes of the Outer Continental Shelf Lands Act (43
				U.S.C. 1331 et seq.) and subject to leasing under the authority of that Act and
				to laws applicable to the leasing of the oil and gas resources of the Federal
				outer Continental Shelf. All existing Federal oil and gas leases within the
				expanded offshore State seaward boundaries shall continue unchanged by the
				provisions of this Act, except as otherwise provided herein. However, a State
				may exercise all of its sovereign powers of taxation within the entire extent
				of its expanded offshore State
				boundaries.
							.
					204.Definitions
			 under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
					(1)by amending
			 paragraph (f) to read as follows:
						
							(f)The term
				affected State means the Adjacent
				State.
							;
					(2)by striking the
			 semicolon at the end of each of paragraphs (a) through (o) and inserting a
			 period;
					(3)by striking
			 ; and at the end of paragraph (p) and inserting a period;
					(4)by adding at the
			 end the following:
						
							(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, any State the laws of which are
				declared, pursuant to section 4(a)(2), to be the law of the United States for
				the portion of the outer Continental Shelf on which such program, plan, lease
				sale, leased tract, or activity appertains or is, or is proposed to be,
				conducted. For purposes of this paragraph, the term State
				includes the Commonwealth of Puerto Rico, the Commonwealth of the Northern
				Mariana Islands, the Virgin Islands, American Samoa, Guam, and the other
				territories of the United States.
							(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity proposed, conducted, or approved pursuant
				to the provisions of this Act, the portion of the outer Continental Shelf for
				which the laws of a particular Adjacent State are declared, pursuant to section
				4(a)(2), to be the law of the United States.
							(t)The term
				miles means statute miles.
							(u)The term
				coastline has the same meaning as the term coast
				line as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
							(v)The term
				Neighboring State means a coastal State having a common boundary
				at the coastline with the Adjacent
				State.
							;
				and
					(5)in paragraph (a),
			 by inserting after control the following: or lying within
			 the United States exclusive economic zone adjacent to the territories of the
			 United States.
					205.Determination
			 of Adjacent Zones and Planning AreasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service..
				206.Administration
			 of leasingSection 5 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the
			 end the following:
					
						(k)Voluntary
				Partial Relinquishment of a LeaseAny lessee of a producing lease
				may relinquish to the Secretary any portion of a lease that the lessee has no
				interest in producing and that the Secretary finds is geologically prospective.
				In return for any such relinquishment, the Secretary shall provide to the
				lessee a royalty incentive for the portion of the lease retained by the lessee,
				in accordance with regulations promulgated by the Secretary to carry out this
				subsection. The Secretary shall publish final regulations implementing this
				subsection within 365 days after the date of the enactment of the
				American Energy Production and Price
				Reduction Act.
						(l)Natural Gas
				Lease RegulationsNot later than July 1, 2010, the Secretary
				shall publish a final regulation that shall—
							(1)establish
				procedures for entering into natural gas leases;
							(2)ensure that
				natural gas leases are only available for tracts on the outer Continental Shelf
				that are wholly within 100 miles of the coastline within an area withdrawn from
				disposition by leasing on the day after the date of enactment of the
				American Energy Production and Price
				Reduction Act;
							(3)provide that
				natural gas leases shall contain the same rights and obligations established
				for oil and gas leases, except as otherwise provided in the
				American Energy Production and Price
				Reduction Act;
							(4)provide that, in
				reviewing the adequacy of bids for natural gas leases, the value of any crude
				oil estimated to be contained within any tract shall be excluded;
							(5)provide that any
				crude oil produced from a well and reinjected into the leased tract shall not
				be subject to payment of royalty, and that the Secretary shall consider, in
				setting the royalty rates for a natural gas lease, the additional cost to the
				lessee of not producing any crude oil; and
							(6)provide that any
				Federal law that applies to an oil and gas lease on the outer Continental Shelf
				shall apply to a natural gas lease unless otherwise clearly
				inapplicable.
							.
				207.Grant of leases
			 by SecretarySection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended—
					(1)in subsection
			 (a)(1) by inserting after the first sentence the following: Further, the
			 Secretary may grant natural gas leases in a manner similar to the granting of
			 oil and gas leases and under the various bidding systems available for oil and
			 gas leases.;
					(2)by adding at the
			 end of subsection (b) the following: The Secretary may issue more than
			 one lease for a given tract if each lease applies to a separate and distinct
			 range of vertical depths, horizontal surface area, or a combination of the two.
			 The Secretary may issue regulations that the Secretary determines are necessary
			 to manage such leases consistent with the purposes of this Act.;
					(3)by amending
			 subsection (p)(2)(B) to read as follows:
						
							(B)The Secretary
				shall provide for the payment to coastal States, and their local coastal
				governments, of 75 percent of Federal receipts from projects authorized under
				this section located partially or completely within the area extending seaward
				of State submerged lands out to 4 marine leagues from the coastline, and the
				payment to coastal States of 50 percent of the receipts from projects
				completely located in the area more than 4 marine leagues from the coastline.
				Payments shall be based on a formula established by the Secretary by rulemaking
				no later than 180 days after the date of the enactment of the
				American Energy Production and Price
				Reduction Act that provides for equitable distribution, based on
				proximity to the project, among coastal States that have coastline that is
				located within 200 miles of the geographic center of the
				project.
							;
					(4)by adding at the
			 end the following:
						
							(q)Natural Gas
				Leases
								(1)Right to produce
				natural gasA lessee of a natural gas lease shall have the right
				to produce the natural gas from a field on a natural gas leased tract if the
				Secretary estimates that the discovered field has at least 40 percent of the
				economically recoverable Btu content of the field contained within natural gas
				and such natural gas is economical to produce.
								(2)Crude
				oilA lessee of a natural gas lease may not produce crude oil
				from the lease unless the Governor of the Adjacent State agrees to such
				production.
								(3)Estimates of btu
				contentThe Secretary shall make estimates of the natural gas Btu
				content of discovered fields on a natural gas lease only after the completion
				of at least one exploration well, the data from which has been tied to the
				results of a three-dimensional seismic survey of the field. The Secretary may
				not require the lessee to further delineate any discovered field prior to
				making such estimates.
								(4)Definition of
				natural gasFor purposes of a natural gas lease, natural gas
				means natural gas and all substances produced in association with gas,
				including, but not limited to, hydrocarbon liquids (other than crude oil) that
				are obtained by the condensation of hydrocarbon vapors and separate out in
				liquid form from the produced gas stream.
								(r)Removal of
				Restrictions on Joint Bidding in Certain Areas of the Outer Continental
				ShelfRestrictions on joint bidders shall no longer apply to
				tracts located in the Alaska OCS Region. Such restrictions shall not apply to
				tracts in other OCS regions determined to be frontier tracts or
				otherwise high cost tracts under final regulations that shall be
				published by the Secretary by not later than 365 days after the date of the
				enactment of the American Energy Production
				and Price Reduction Act.
							(s)Royalty
				Suspension ProvisionsAfter the date of the enactment of the
				American Energy Production and Price
				Reduction Act, price thresholds shall apply to any royalty
				suspension volumes granted by the Secretary. Unless otherwise set by the
				Secretary by regulation or for a particular lease sale, the price thresholds
				shall be $40.50 for oil (January 1, 2006 dollars) and $6.75 for natural gas
				(January 1, 2006 dollars).
							(t)Conservation of
				Resources FeesNot later than one year after the date of the
				enactment of the American Energy Production
				and Price Reduction Act, the Secretary by regulation shall
				establish a conservation of resources fee for nonproducing leases that will
				apply to new and existing leases which shall be set at $3.75 per acre per year.
				This fee shall apply from and after October 1, 2008, and shall be treated as
				offsetting
				receipts.
							;
					(5)by striking
			 subsection (a)(3)(A) and redesignating the subsequent subparagraphs as
			 subparagraphs (A) and (B), respectively;
					(6)in subsection
			 (a)(3)(A) (as so redesignated) by striking In the Western and
			 all that follows through the Secretary the first place it
			 appears and inserting The Secretary; and
					(7)effective October
			 1, 2009, in subsection (g)—
						(A)by striking all
			 after (g), except paragraph (3);
						(B)by striking the
			 last sentence of paragraph (3); and
						(C)by striking
			 (3).
						208.Disposition of
			 receiptsSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
					(1)by designating the
			 existing text as subsection (a);
					(2)in subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts; and
					(3)by adding the
			 following:
						
							(b)Treatment of OCS
				Receipts From Tracts Completely Within 100 Miles of the Coastline
								(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2),
				(3), and (4).
								(2)Phased-in
				receipts sharing
									(A)Beginning October
				1, 2009, the Secretary shall share OCS Receipts derived from the following
				areas:
										(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region completely beyond 4 marine
				leagues from any coastline and completely within 100 miles of any coastline
				that were available for leasing under the 2002–2007 5-Year OCS Oil and Gas
				Leasing Program.
										(ii)Lease tracts in
				production prior to October 1, 2008, completely beyond 4 marine leagues from
				any coastline and completely within 100 miles of any coastline located on
				portions of the OCS that were not available for leasing under the 2002–2007
				5-Year OCS Oil and Gas Leasing Program.
										(iii)Lease tracts for
				which leases are issued prior to October 1, 2008, located in the Alaska OCS
				Region completely beyond 4 marine leagues from any coastline and completely
				within 100 miles of the coastline.
										(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
										(i)For fiscal year
				2010, 5 percent.
										(ii)For fiscal year
				2011, 10 percent.
										(iii)For fiscal year
				2012, 14 percent.
										(iv)For fiscal year
				2013, 19 percent.
										(v)For fiscal year
				2014, 23 percent.
										(vi)For fiscal year
				2015, 27 percent.
										(vii)For fiscal year
				2016, 31 percent.
										(viii)For fiscal year
				2017, 35 percent.
										(ix)For fiscal year
				2018, 39 percent.
										(x)For fiscal year
				2019, 43 percent.
										(xi)For fiscal year
				2020, 47 percent.
										(xii)For fiscal year
				2021 and each subsequent fiscal year, 50 percent.
										(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 106(2) of the
				American Energy Production and Price
				Reduction Act.
									(3)Immediate
				receipts sharingBeginning October 1, 2009, the Secretary shall
				share 50 percent of OCS Receipts derived from all leases located completely
				beyond 4 marine leagues from any coastline and completely within 100 miles of
				any coastline not included within the provisions of paragraph (2), and 100
				percent of the balance of such OCS Receipts shall be directed toward reducing
				the national deficit and if such a deficit does not exist then the OCS Receipts
				shall be directed toward reducing the national debt.
								(4)Receipts sharing
				from tracts within 4 marine leagues of any coastline
									(A)Areas described
				in paragraph (2)Beginning October 1, 2009, and continuing
				through September 30, 2011, the Secretary shall share 25 percent of OCS
				Receipts derived from all leases located within 4 marine leagues from any
				coastline within areas described in paragraph (2). For each fiscal year after
				September 30, 2010, the Secretary shall increase the percent shared in 5
				percent increments each fiscal year until the sharing rate for all leases
				located within 4 marine leagues from any coastline within areas described in
				paragraph (2) becomes 75 percent.
									(B)Areas not
				described in paragraph (2)Beginning October 1, 2009, the
				Secretary shall share 75 percent of OCS Receipts derived from all leases
				located completely or partially within 4 marine leagues from any coastline
				within areas not described paragraph (2).
									(5)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2), (3), and (4)
				as follows:
									(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
									(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone within
				100 miles of its coastline that generated royalties during the fiscal year, if
				the other producing States have a coastline point within 300 miles of any
				portion of the leased tract, in which case the amount allocated for the leased
				tract shall be—
										(i)one-third to the
				Adjacent State; and
										(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
										(c)Treatment of OCS
				Receipts From Tracts Partially or Completely Beyond 100 Miles of the
				Coastline
								(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2) and
				(3).
								(2)Phased-in
				receipts sharing
									(A)Beginning October
				1, 2009, the Secretary shall share OCS Receipts derived from the following
				areas:
										(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region partially or completely
				beyond 100 miles of any coastline that were available for leasing under the
				2002–2007 5-Year OCS Oil and Gas Leasing Program.
										(ii)Lease tracts in
				production prior to October 1, 2009, partially or completely beyond 100 miles
				of any coastline located on portions of the OCS that were not available for
				leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program.
										(iii)Lease tracts for
				which leases are issued prior to October 1, 2009, located in the Alaska OCS
				Region partially or completely beyond 100 miles of the coastline.
										(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
										(i)For fiscal year
				2010, 5 percent.
										(ii)For fiscal year
				2011, 10 percent.
										(iii)For fiscal year
				2012, 14 percent.
										(iv)For fiscal year
				2013, 19 percent.
										(v)For fiscal year
				2014, 23 percent.
										(vi)For fiscal year
				2015, 27 percent.
										(vii)For fiscal year
				2016, 31 percent.
										(viii)For fiscal year
				2017, 35 percent.
										(ix)For fiscal year
				2018, 39 percent.
										(x)For fiscal year
				2019, 43 percent.
										(xi)For fiscal year
				2020, 47 percent.
										(xii)For fiscal year
				2021 and each subsequent fiscal year, 50 percent.
										(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 106(2) of the
				American Energy Production and Price
				Reduction Act.
									(3)Immediate
				receipts sharingBeginning October 1, 2009, the Secretary shall
				share 50 percent of OCS Receipts derived on and after October 1, 2009, from all
				leases located partially or completely beyond 100 miles of any coastline not
				included within the provisions of paragraph (2), except that the Secretary
				shall only share 25 percent of such OCS Receipts derived from all such leases
				within a State’s Adjacent Zone if no leasing is allowed within any portion of
				that State’s Adjacent Zone located completely within 100 miles of any
				coastline.
								(4)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2) and (3) as
				follows:
									(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
									(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone
				partially or completely beyond 100 miles of its coastline that generated
				royalties during the fiscal year, if the other producing State or States have a
				coastline point within 300 miles of any portion of the leased tract, in which
				case the amount allocated for the leased tract shall be—
										(i)one-third to the
				Adjacent State; and
										(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
										(d)Transmission of
				Allocations
								(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall transmit—
									(A)to each State 60
				percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B) for the immediate prior fiscal year;
									(B)to each coastal
				county-equivalent and municipal political subdivision of such State a total of
				40 percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B), together with all accrued interest thereon;
				and
									(C)the remaining
				allocations under subsections (b)(5) and (c)(4), together with all accrued
				interest thereon.
									(2)Allocations to
				coastal county-equivalent political subdivisionsThe Secretary
				shall make an initial allocation of the OCS Receipts to be shared under
				paragraph (1)(B) as follows:
									(A)25 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely more than 25 miles landward of the coastline and at least a part of
				which lies not more than 75 miles landward from the coastline, with the
				allocation among such coastal county-equivalent political subdivisions based on
				population.
									(B)75 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely or partially less than 25 miles landward of the coastline, with the
				allocation among such coastal county-equivalent political subdivisions to be
				further allocated as follows:
										(i)25
				percent shall be allocated based on the ratio of such coastal county-equivalent
				political subdivision’s population to the coastal population of all coastal
				county-equivalent political subdivisions in the State.
										(ii)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s coastline miles to the coastline miles of all coastal
				county-equivalent political subdivisions in the State as calculated by the
				Secretary. In such calculations, coastal county-equivalent political
				subdivisions without a coastline shall be considered to have 50 percent of the
				average coastline miles of the coastal county-equivalent political subdivisions
				that do have coastlines.
										(iii)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on a formula that allocates the funds based on such coastal
				county-equivalent political subdivision’s relative distance from the leased
				tract.
										(iv)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on the relative level of outer Continental Shelf oil and gas
				activities in a coastal political subdivision compared to the level of outer
				Continental Shelf activities in all coastal political subdivisions in the
				State. The Secretary shall define the term outer Continental Shelf oil
				and gas activities for purposes of this subparagraph to include, but
				not be limited to, construction of vessels, drillships, and platforms involved
				in exploration, production, and development on the outer Continental Shelf;
				support and supply bases, ports, and related activities; offices of geologists,
				geophysicists, engineers, and other professionals involved in support of
				exploration, production, and development of oil and gas on the outer
				Continental Shelf; pipelines and other means of transporting oil and gas
				production from the outer Continental Shelf; and processing and refining of oil
				and gas production from the outer Continental Shelf. For purposes of this
				subparagraph, if a coastal county-equivalent political subdivision does not
				have a coastline, its coastal point shall be the point on the coastline closest
				to it.
										(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision as follows:
									(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
									(B)Two-thirds shall
				be allocated on a per capita basis to the municipal political subdivisions and
				the county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
									(e)Investment of
				DepositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
							(f)Use of
				FundsA recipient of funds under this section may use the funds
				for one or more of the following:
								(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
								(2)To make
				transportation infrastructure improvements.
								(3)To reduce
				taxes.
								(4)To promote, fund,
				and provide for—
									(A)coastal or
				environmental restoration;
									(B)fish, wildlife,
				and marine life habitat enhancement;
									(C)waterways
				construction and maintenance;
									(D)levee construction
				and maintenance and shore protection; and
									(E)marine and
				oceanographic education and research.
									(5)To promote, fund,
				and provide for—
									(A)infrastructure
				associated with energy production activities conducted on the outer Continental
				Shelf;
									(B)energy
				demonstration projects;
									(C)supporting
				infrastructure for shore-based energy projects;
									(D)State geologic
				programs, including geologic mapping and data storage programs, and State
				geophysical data acquisition;
									(E)State seismic
				monitoring programs, including operation of monitoring stations;
									(F)development of oil
				and gas resources through enhanced recovery techniques;
									(G)alternative energy
				development, including biofuels, coal-to-liquids, oil shale, tar sands,
				geothermal, geopressure, wind, waves, currents, hydro, and other renewable
				energy;
									(H)energy efficiency
				and conservation programs; and
									(I)front-end
				engineering and design for facilities that produce liquid fuels from
				hydrocarbons and other biological matter.
									(6)To promote, fund,
				and provide for—
									(A)historic
				preservation programs and projects;
									(B)natural disaster
				planning and response; and
									(C)hurricane and
				natural disaster insurance programs.
									(7)For any other
				purpose as determined by State law.
								(g)No Accounting
				RequiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Further, funds allocated under this section to States and political
				subdivisions may be used as matching funds for other Federal programs.
							(h)Effect of Future
				LawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
							(i)DefinitionsIn
				this section:
								(1)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality not part of a county, parish, or
				borough in Alaska, or other equivalent subdivision of a coastal State, that
				lies within the coastal zone.
								(2)Coastal
				municipal political subdivisionThe term coastal municipal
				political subdivision means a municipality located within and part of a
				county, parish, borough in Alaska, or other equivalent subdivision of a State,
				all or part of which coastal municipal political subdivision lies within the
				coastal zone.
								(3)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Bureau of the Census.
								(4)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
								(5)Bonus
				bidsThe term bonus bids means all funds received
				by the Secretary to issue an outer Continental Shelf minerals lease.
								(6)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, from
				an outer Continental Shelf minerals lease.
								(7)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS receipts
				were derived.
								(8)OCS
				ReceiptsThe term OCS Receipts means bonus bids,
				royalties, and conservation of resources
				fees.
								.
					209.Reservation of
			 lands and rightsSection 12 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended—
					(1)in subsection (a)
			 by adding at the end the following: The President may partially or
			 completely revise or revoke any prior withdrawal made by the President under
			 the authority of this section. The President may not revise or revoke a
			 withdrawal that is extended by a State under subsection (h), nor may the
			 President withdraw from leasing any area for which a State failed to prohibit,
			 or petition to prohibit, leasing under subsection (g). Further, in the area of
			 the outer Continental Shelf more than 100 miles from any coastline, not more
			 than 25 percent of the acreage of any OCS Planning Area may be withdrawn from
			 leasing under this section at any point in time. A withdrawal by the President
			 may be for a term not to exceed 10 years. When considering potential uses of
			 the outer Continental Shelf, to the maximum extent possible, the President
			 shall accommodate competing interests and potential uses.;
					(2)by adding at the
			 end the following:
						
							(g)Availability for
				Leasing Within Certain Areas of the Outer Continental Shelf
								(1)Prohibition
				against leasing
									(A)Unavailable for
				leasing without state requestExcept as otherwise provided in
				this subsection, from and after enactment of the
				American Energy Production and Price
				Reduction Act, the Secretary shall not offer for leasing for oil
				and gas, or natural gas, any area within 50 miles of the coastline that was
				withdrawn from disposition by leasing in the Atlantic OCS Region or the Pacific
				OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted
				on the maps referred to in this subparagraph, under the Memorandum on
				Withdrawal of Certain Areas of the United States Outer Continental Shelf from
				Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12,
				1998, or any area within 50 miles of the coastline not withdrawn under that
				Memorandum that is included within the Gulf of Mexico OCS Region Eastern
				Planning Area as indicated on the map entitled Gulf of Mexico OCS Region
				State Adjacent Zones and OCS Planning Areas or the Florida Straits
				Planning Area as indicated on the map entitled Atlantic OCS Region State
				Adjacent Zones and OCS Planning Areas, both of which are dated
				September 2005 and on file in the Office of the Director, Minerals Management
				Service.
									(B)Areas between 50
				and 100 miles from the coastlineUnless an Adjacent State
				petitions under subsection (h) within one year after the date of the enactment
				of the American Energy Production and Price
				Reduction Act for natural gas leasing or by June 30, 2010, for
				oil and gas leasing, the Secretary shall offer for leasing any area more than
				50 miles but less than 100 miles from the coastline that was withdrawn from
				disposition by leasing in the Atlantic OCS Region, the Pacific OCS Region, or
				the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps
				referred to in this subparagraph, under the Memorandum on Withdrawal of
				Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or
				any area more than 50 miles but less than 100 miles of the coastline not
				withdrawn under that Memorandum that is included within the Gulf of Mexico OCS
				Region Eastern Planning Area as indicated on the map entitled Gulf of
				Mexico OCS Region State Adjacent Zones and OCS Planning Areas or within
				the Florida Straits Planning Area as indicated on the map entitled
				Atlantic OCS Region State Adjacent Zones and OCS Planning Areas,
				both of which are dated September 2005 and on file in the Office of the
				Director, Minerals Management Service.
									(2)Petition for
				leasing
									(A)In
				generalThe Governor of the State, upon concurrence of its
				legislature, may submit to the Secretary a petition requesting that the
				Secretary make available any area that is within the State’s Adjacent Zone,
				included within the provisions of paragraph (1), and that (i) is greater than
				25 miles from any point on the coastline of a Neighboring State for the conduct
				of offshore leasing, pre-leasing, and related activities with respect to
				natural gas leasing; or (ii) is greater than 50 miles from any point on the
				coastline of a Neighboring State for the conduct of offshore leasing,
				pre-leasing, and related activities with respect to oil and gas leasing. The
				Adjacent State may also petition for leasing any other area within its Adjacent
				Zone if leasing is allowed in the similar area of the Adjacent Zone of the
				applicable Neighboring State, or if not allowed, if the Neighboring State,
				acting through its Governor, expresses its concurrence with the petition. The
				Secretary shall only consider such a petition upon making a finding that
				leasing is allowed in the similar area of the Adjacent Zone of the applicable
				Neighboring State or upon receipt of the concurrence of the Neighboring State.
				The date of receipt by the Secretary of such concurrence by the Neighboring
				State shall constitute the date of receipt of the petition for that area for
				which the concurrence applies.
									(B)Limitations on
				leasingIn its petition, a State with an Adjacent Zone that
				contains leased tracts may condition new leasing for oil and gas, or natural
				gas for tracts within 25 miles of the coastline by—
										(i)requiring a net
				reduction in the number of production platforms;
										(ii)requiring a net
				increase in the average distance of production platforms from the
				coastline;
										(iii)limiting
				permanent surface occupancy on new leases to areas that are more than 10 miles
				from the coastline;
										(iv)limiting some
				tracts to being produced from shore or from platforms located on other tracts;
				or
										(v)other conditions
				that the Adjacent State may deem appropriate as long as the Secretary does not
				determine that production is made economically or technically impracticable or
				otherwise impossible.
										(C)Action by
				secretaryNot later than 90 days after receipt of a petition
				under subparagraph (A), the Secretary shall approve the petition, unless the
				Secretary determines that leasing the area would probably cause serious harm or
				damage to the marine resources of the State’s Adjacent Zone. Prior to approving
				the petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of leasing in the area included
				within the scope of the petition.
									(D)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with subparagraph (C) the petition shall be considered to be
				approved 90 days after receipt of the petition.
									(E)Amendment of the
				5-year leasing programNotwithstanding section 18, within 180
				days of the approval of a petition under subparagraph (C) or (D), after the
				expiration of the time limits in paragraph (1)(B), the Secretary shall amend
				the current 5-Year Outer Continental Shelf Oil and Gas Leasing Program to
				include a lease sale or sales for at least 75 percent of the associated areas,
				unless there are, from the date of approval, expiration of such time limits, as
				applicable, fewer than 12 months remaining in the current 5-Year Leasing
				Program in which case the Secretary shall include the associated areas within
				lease sales under the next 5-Year Leasing Program. For purposes of amending the
				5-Year Program in accordance with this section, further consultations with
				States shall not be required. For purposes of this section, an environmental
				assessment performed under the provisions of the National Environmental Policy
				Act of 1969 to assess the effects of approving the petition shall be sufficient
				to amend the 5-Year Leasing Program.
									(h)Option To Extend
				Withdrawal From Leasing Within Certain Areas of the Outer Continental
				ShelfA State, through its Governor and upon the concurrence of
				its legislature, may extend for a period of time of up to 5 years for each
				extension the withdrawal from leasing for all or part of any area within the
				State’s Adjacent Zone located more than 50 miles, but less than 100 miles, from
				the coastline that is subject to subsection (g)(1)(B). A State may extend
				multiple times for any particular area but not more than once per calendar year
				for any particular area. A State must prepare separate extensions, with
				separate votes by its legislature, for oil and gas leasing and for natural gas
				leasing. An extension by a State may affect some areas to be withdrawn from all
				leasing and some areas to be withdrawn only from one type of leasing.
							(i)Effect of Other
				LawsAdoption by any Adjacent State of any constitutional
				provision, or enactment of any State statute, that has the effect, as
				determined by the Secretary, of restricting either the Governor or the
				Legislature, or both, from exercising full discretion related to subsection (g)
				or (h), or both, shall automatically (1) prohibit any sharing of OCS Receipts
				under this Act with the Adjacent State, and its coastal political subdivisions,
				and (2) prohibit the Adjacent State from exercising any authority under
				subsection (h), for the duration of the restriction. The Secretary shall make
				the determination of the existence of such restricting constitutional provision
				or State statute within 30 days of a petition by any outer Continental Shelf
				lessee or coastal State.
							(j)Prohibition on
				Leasing East of the Military Mission Line
								(1)Notwithstanding
				any other provision of law, from and after the enactment of the
				American Energy Production and Price
				Reduction Act, prior to January 1, 2022, no area of the outer
				Continental Shelf located in the Gulf of Mexico east of the military mission
				line may be offered for leasing for oil and gas or natural gas unless a waiver
				is issued by the Secretary of Defense. If such a waiver is granted, 62.5
				percent of the OCS Receipts from a lease within such area issued because of
				such waiver shall be paid annually to the National Guards of all States having
				a point within 1,000 miles of such a lease, allocated among the States on a per
				capita basis using the entire population of such States.
								(2)In this
				subsection, the term military mission line means a line located
				at 86 degrees, 41 minutes West Longitude, and extending south from the coast of
				Florida to the outer boundary of United States territorial waters in the Gulf
				of
				Mexico.
								.
					210.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
					(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-Year Program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas or natural gas leasing at least 75 percent of
			 the available unleased acreage within each OCS Planning Area. Available
			 unleased acreage is that portion of the outer Continental Shelf that is not
			 under lease at the time of the proposed lease sale, and has not otherwise been
			 made unavailable for leasing by law.;
					(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
						
							(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire outer Continental Shelf
				without regard to any other law affecting such leasing. During this preparation
				the Secretary shall invite and consider suggestions from any interested Federal
				agency, including the Attorney General, in consultation with the Federal Trade
				Commission, and from the Governor of any coastal State. The Secretary may also
				invite or consider any suggestions from the executive of any local government
				in a coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas or natural gas leasing. If the Secretaries
				are not able to resolve all such conflicts, any unresolved issues shall be
				elevated to the President for resolution.
								(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy Act of 1969. After the publishing
				of the proposed leasing program and during the comment period provided for on
				the draft environmental impact statement, the Secretary shall submit a copy of
				the proposed program to the Governor of each affected State for review and
				comment. The Governor may solicit comments from those executives of local
				governments in the Governor’s State that the Governor, in the discretion of the
				Governor, determines will be affected by the proposed program. If any comment
				by such Governor is received by the Secretary at least 15 days prior to
				submission to the Congress pursuant to paragraph (3) and includes a request for
				any modification of such proposed program, the Secretary shall reply in
				writing, granting or denying such request in whole or in part, or granting such
				request in such modified form as the Secretary considers appropriate, and
				stating the Secretary’s reasons therefor. All such correspondence between the
				Secretary and the Governor of any affected State, together with any additional
				information and data relating thereto, shall accompany such proposed program
				when it is submitted to the Congress.
								;
				and
					(3)by adding at the
			 end the following:
						
							(i)Projection of
				State Adjacent Zone Resources and State and Local Government Shares of OCS
				ReceiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-Year Outer Continental Shelf Oil and
				Gas Leasing Program, or as soon thereafter as possible, the Secretary
				shall—
								(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
								(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
								.
					211.Coordination
			 with Adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
					(2)by adding the
			 following:
						
							(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				or natural gas leasing, except that such a pipeline may be approved, without
				such Adjacent State’s concurrence, to pass through such Adjacent Zone if at
				least 50 percent of the production projected to be carried by the pipeline
				within its first 10 years of operation is from areas of the Adjacent State’s
				Adjacent Zone.
								(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
								.
					212.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
					(1)by inserting
			 (1) after (d); and
					(2)by adding at the
			 end the following:
						
							(2)For all programs,
				lease sales, leases, and actions under this Act, the following shall apply
				regarding the application of the National Environmental Policy Act of
				1969:
								(A)Granting or
				directing lease suspensions and the conduct of all preliminary activities on
				outer Continental Shelf tracts, including seismic activities, are categorically
				excluded from the need to prepare either an environmental assessment or an
				environmental impact statement, and the Secretary shall not be required to
				analyze whether any exceptions to a categorical exclusion apply for activities
				conducted under the authority of this Act.
								(B)The environmental
				impact statement developed in support of each 5-Year Oil and Gas Leasing
				Program provides the environmental analysis for all lease sales to be conducted
				under the program and such sales shall not be subject to further environmental
				analysis.
								(C)Exploration plans
				shall not be subject to any requirement to prepare an environmental impact
				statement, and the Secretary may find that exploration plans are eligible for
				categorical exclusion due to the impacts already being considered within an
				environmental impact statement or due to mitigation measures included within
				the plan.
								(D)Within each OCS
				Planning Area, after the preparation of the first development and production
				plan environmental impact statement for a leased tract within the Area, future
				development and production plans for leased tracts within the Area shall only
				require the preparation of an environmental assessment unless the most recent
				development and production plan environmental impact statement within the Area
				was finalized more than 10 years prior to the date of the approval of the plan,
				in which case an environmental impact statement shall be
				required.
								.
					213.Outer
			 Continental Shelf incompatible use
					(a)In
			 GeneralNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas or natural gas leasing and substantially full exploration
			 and production of tracts that are geologically prospective for oil or natural
			 gas (or both).
					(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
						(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas or natural
			 gas leasing by operation of law;
						(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law
			 107–314; 16 U.S.C. 703 note); or
						(3)required in the
			 national interest, as determined by the President.
						214.Repurchase of
			 certain leases
					(a)Authority To
			 Repurchase and Cancel Certain LeasesThe Secretary of the
			 Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, but
			 not including any outer Continental Shelf oil and gas leases that were subject
			 to litigation in the Court of Federal Claims on January 1, 2006, if the
			 Secretary finds that such lease qualifies for repurchase and cancellation under
			 the regulations authorized by this section.
					(b)RegulationsNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding repurchase and cancellation. Such
			 regulation shall include, but not be limited to, the following:
						(1)The Secretary
			 shall repurchase and cancel a lease after written request by the lessee upon a
			 finding by the Secretary that—
							(A)a request by the
			 lessee for a required permit or other approval complied with applicable law,
			 except the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), and
			 terms of the lease and such permit or other approval was denied;
							(B)a Federal agency
			 failed to act on a request by the lessee for a required permit, other approval,
			 or administrative appeal within a regulatory or statutory timeframe associated
			 with the requested action, whether advisory or mandatory, or if none, within
			 180 days; or
							(C)a Federal agency
			 attached a condition of approval, without agreement by the lessee, to a
			 required permit or other approval if such condition of approval was not
			 mandated by Federal statute or regulation in effect on the date of lease
			 issuance, or was not specifically allowed under the terms of the lease.
							(2)A
			 lessee shall not be required to exhaust administrative remedies regarding a
			 permit request, administrative appeal, or other required request for approval
			 for the purposes of this section.
						(3)The Secretary
			 shall make a final agency decision on a request by a lessee under this section
			 within 180 days of request.
						(4)Compensation to a
			 lessee to repurchase and cancel a lease under this section shall be the amount
			 that a lessee would receive in a restitution case for a material breach of
			 contract.
						(5)Compensation shall
			 be in the form of a check or electronic transfer from the Department of the
			 Treasury from funds deposited into miscellaneous receipts under the authority
			 of the same Act that authorized the issuance of the lease being
			 repurchased.
						(6)Failure of the
			 Secretary to make a final agency decision on a request by a lessee under this
			 section within 180 days of request shall result in a 10 percent increase in the
			 compensation due to the lessee if the lease is ultimately repurchased.
						(c)No
			 PrejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
					215.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Geothermal Steam Act (30 U.S.C. 1001 et seq.), the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Weeks Act (16
			 U.S.C. 552 et seq.), the General Mining Act of 1872 (30 U.S.C. 22 et seq.), the
			 Materials Act of 1947 (30 U.S.C. 601 et seq.), or the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.), may in satisfying any mitigation
			 requirements associated with such activities propose mitigation measures on a
			 site away from the area impacted and the Secretary of the Interior shall accept
			 these proposed measures if the Secretary finds that they generally achieve the
			 purposes for which mitigation measures appertained.
				216.OCS regional
			 headquartersNot later than
			 July 1, 2010, the Secretary of the Interior shall establish the headquarters
			 for the Atlantic OCS Region, the headquarters for the Gulf of Mexico OCS
			 Region, and the headquarters for the Pacific OCS Region within a State
			 bordering the Atlantic OCS Region, a State bordering the Gulf of Mexico OCS
			 Region, and a State bordering the Pacific OCS Region, respectively, from among
			 the States bordering those Regions, that petitions by no later than January 1,
			 2010, for leasing, for oil and gas or natural gas, covering at least 40 percent
			 of the area of its Adjacent Zone within 100 miles of the coastline. Such
			 Atlantic and Pacific OCS Regions headquarters shall be located within 25 miles
			 of the coastline and each MMS OCS regional headquarters shall be the permanent
			 duty station for all Minerals Management Service personnel that on a daily
			 basis spend on average 60 percent or more of their time in performance of
			 duties in support of the activities of the respective Region, except that the
			 Minerals Management Service may house regional inspection staff in other
			 locations. Each OCS Region shall each be led by a Regional Director who shall
			 be an employee within the Senior Executive Service.
				217.Leases for
			 areas located within 100 miles of California or Florida
					(a)Authorization To
			 Cancel and Exchange Certain Existing Oil and Gas Leases; Prohibition on
			 Submittal of Exploration Plans for Certain Leases Prior to June 30,
			 2012
						(1)AuthorityWithin
			 2 years after the date of enactment of this Act, the lessee of an existing oil
			 and gas lease for an area located completely within 100 miles of the coastline
			 within the California or Florida Adjacent Zones shall have the option, without
			 compensation, of exchanging such lease for a new oil and gas lease having a
			 primary term of 5 years. For the area subject to the new lease, the lessee may
			 select any unleased tract on the outer Continental Shelf that is in an area
			 available for leasing. Further, with the permission of the relevant Governor,
			 such a lessee may convert its existing oil and gas lease into a natural gas
			 lease having a primary term of 5 years and covering the same area as the
			 existing lease or another area within the same State’s Adjacent Zone within 100
			 miles of the coastline.
						(2)Administrative
			 processThe Secretary of the Interior shall establish a
			 reasonable administrative process to implement paragraph (1). Exchanges and
			 conversions under subsection (a), including the issuance of new leases, shall
			 not be considered to be major Federal actions for purposes of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). Further, such
			 actions conducted in accordance with this section are deemed to be in
			 compliance all provisions of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.).
						(3)Operating
			 restrictionsA new lease issued in exchange for an existing lease
			 under this section shall be subject to such national defense operating
			 stipulations on the OCS tract covered by the new lease as may be applicable
			 upon issuance.
						(4)PriorityThe
			 Secretary shall give priority in the lease exchange process based on the amount
			 of the original bonus bid paid for the issuance of each lease to be exchanged.
			 The Secretary shall allow leases covering partial tracts to be exchanged for
			 leases covering full tracts conditioned upon payment of additional bonus bids
			 on a per-acre basis as determined by the average per acre of the original bonus
			 bid per acre for the partial tract being exchanged.
						(5)Exploration
			 plansAny exploration plan submitted to the Secretary of the
			 Interior after the date of the enactment of this Act and before July 1, 2012,
			 for an oil and gas lease for an area wholly within 100 miles of the coastline
			 within the California Adjacent Zone or Florida Adjacent Zone shall not be
			 treated as received by the Secretary until the earlier of July 1, 2012, or the
			 date on which a petition by the Adjacent State for oil and gas leasing covering
			 the area within which is located the area subject to the oil and gas lease was
			 approved.
						(b)Further Lease
			 Cancellation and Exchange Provisions
						(1)Cancellation of
			 leaseAs part of the lease exchange process under this section,
			 the Secretary shall cancel a lease that is exchanged under this section.
						(2)Consent of
			 lesseesAll lessees holding an interest in a lease must consent
			 to cancellation of their leasehold interests in order for the lease to be
			 cancelled and exchanged under this section.
						(3)Waiver of
			 rightsAs a prerequisite to the exchange of a lease under this
			 section, the lessee must waive any rights to bring any litigation against the
			 United States related to the transaction.
						(4)Plugging and
			 abandonmentThe plugging and abandonment requirements for any
			 wells located on any lease to be cancelled and exchanged under this section
			 must be complied with by the lessees prior to the cancellation and
			 exchange.
						(c)Area Partially
			 Within 100 Miles of FloridaAn existing oil and gas lease for an
			 area located partially within 100 miles of the coastline within the Florida
			 Adjacent Zone may only be developed and produced using wells drilled from
			 well-head locations at least 100 miles from the coastline to any bottom-hole
			 location on the area of the lease. This subsection shall not apply if Florida
			 has petitioned for leasing closer to the coastline than 100 miles.
					(d)Existing Oil and
			 Gas Lease DefinedIn this section the term existing oil
			 and gas lease means an oil and gas lease in effect on the date of the
			 enactment of this Act.
					218.Coastal impact
			 assistanceSection 31 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is repealed.
				219.Repeal of the
			 Gulf of Mexico Energy Security Act of 2006The Gulf of Mexico Energy Security Act of
			 2006 is repealed effective October 1, 2008.
				BANWR
				231.Short
			 titleThis subtitle may be
			 cited as the American Energy
			 Independence and Price Reduction Act.
				232.DefinitionsIn this subtitle:
					(1)Coastal
			 plainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the
			 Secretary of the Interior or the Secretary’s designee.
					233.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 GeneralThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle and acting through the Director of
			 the Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
						(2)to administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
						(c)Compliance With
			 Requirements Under Certain Other Laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 department of the interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 nepa for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this subtitle that are not referred to in paragraph
			 (2). Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed within 18
			 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and Local AuthorityNothing in this subtitle shall be
			 considered to expand or limit State and local regulatory authority.
					(e)Special
			 Areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 Closed AreasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, subsistence resources,
			 and environment of the Coastal Plain, by no later than 15 months after the date
			 of enactment of this Act.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						234.Lease
			 sales
					(a)In
			 GeneralLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease Sale
			 BidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage Minimum
			 in First SaleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of Lease
			 SalesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle within 22 months after the date of the enactment
			 of this Act;
						(2)evaluate the bids
			 in such sale and issue leases resulting from such sale, within 90 days after
			 the date of the completion of such sale; and
						(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						235.Grant of leases
			 by the Secretary
					(a)In
			 GeneralThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 134 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 TransfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					236.Lease terms and
			 conditions
					(a)In
			 GeneralAn oil or gas lease issued pursuant to this subtitle
			 shall—
						(1)provide for the
			 payment of a royalty of not less than 121/2 percent in
			 amount or value of the production removed or sold from the lease, as determined
			 by the Secretary under the regulations applicable to other Federal oil and gas
			 leases;
						(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
						(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
						(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
						(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
						(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 133(a)(2);
						(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
						(8)prohibit the
			 export of oil produced under the lease; and
						(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
						(b)Project Labor
			 AgreementsThe Secretary, as a term and condition of each lease
			 under this subtitle and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this subtitle and the special concerns of the parties
			 to such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
					237.Coastal Plain
			 environmental protection
					(a)No Significant
			 Adverse Effect Standard To Govern Authorized Coastal Plain
			 ActivitiesThe Secretary shall, consistent with the requirements
			 of section 133, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-Specific
			 Assessment and MitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
						(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To
			 Protect Coastal Plain Fish and Wildlife Resources, Subsistence Users, and the
			 EnvironmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance With
			 Federal and State Environmental Laws and Other RequirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
						(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(9)Consolidation of
			 facility siting.
						(10)Appropriate
			 prohibitions or restrictions on use of explosives.
						(11)Avoidance, to the
			 extent practicable, of springs, streams, and river systems; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(14)Fuel storage and
			 oil spill contingency planning.
						(15)Research,
			 monitoring, and reporting requirements.
						(16)Field crew
			 environmental briefings.
						(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(18)Compliance with
			 applicable air and water quality standards.
						(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 Consolidation Planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to Public
			 LandsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						238.Expedited
			 judicial review
					(a)Filing of
			 Complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this subtitle or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States Court of Appeals for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 Other ReviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					239.Federal and
			 State distribution of revenues
					(a)In
			 GeneralNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)50 percent shall
			 be paid to the State of Alaska; and
						(2)the balance shall
			 be deposited in the Federal Treasury to pay down the Federal deficit, and if no
			 deficit exists than to pay down the national debt.
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					240.Rights-of-way
			 across the Coastal Plain
					(a)In
			 GeneralThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 ConditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 133(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
					241.ConveyanceIn order to maximize Federal revenues by
			 removing claims on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					242.Local
			 government impact aid and community service assistance
					(a)Financial
			 Assistance Authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this subtitle, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
						(b)Use of
			 AssistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, which
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate an annual report on the
			 status of coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North slope
			 borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 Fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest-bearing Government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
					IIINuclear
			 Power
			301.Waste
			 ConfidenceThe Nuclear
			 Regulatory Commission may not deny an application for a license, permit, or
			 other authorization under the Atomic Energy Act of 1954 on the grounds that
			 sufficient capacity does not exist, or will not become available on a timely
			 basis, for disposal of spent nuclear fuel or high-level radioactive waste from
			 the facility for which the license, permit, or other authorization is
			 sought.
			302.ASME Nuclear
			 Certification credit
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
					
						45R.ASME Nuclear
				Certification credit
							(a)In
				generalFor purposes of section 38, the ASME Nuclear
				Certification credit determined under this section for any taxable year is an
				amount equal to 15 percent of the qualified nuclear expenditures paid or
				incurred by the taxpayer.
							(b)Qualified
				nuclear expendituresFor purposes of this section, the term
				qualified nuclear expenditures means any expenditure related
				to—
								(1)obtaining a certification under the
				American Society of Mechanical Engineers Nuclear Component Certification
				program, or
								(2)increasing the taxpayer’s capacity to
				construct, fabricate, assemble, or install components—
									(A)for any facility
				which uses nuclear energy to produce electricity, and
									(B)with respect to
				the construction, fabrication, assembly, or installation of which the taxpayer
				is certified under such program.
									(c)Timing of
				creditThe credit allowed under subsection (a) for any
				expenditures shall be allowed—
								(1)in the case of a
				qualified nuclear expenditure described in subsection (b)(1), for the taxable
				year of such certification, and
								(2)in the case of any
				other qualified nuclear expenditure, for the taxable year in which such
				expenditure is paid or incurred.
								(d)Special
				rules
								(1)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is allowed under this section for an expenditure,
				the increase in basis which would result (but for this subsection) for such
				expenditure shall be reduced by the amount of the credit allowed under this
				section.
								(2)Denial of double
				benefitNo deduction shall be
				allowed under this chapter for any amount taken into account in determining the
				credit under this section.
								(e)TerminationThis
				section shall not apply to any expenditures paid or incurred in taxable years
				beginning after December 31,
				2019.
							.
				(b)Conforming
			 amendments
					(1)Subsection (b) of
			 section 38 of such Code is amended by striking plus at the end
			 of paragraph (34), by striking the period at the end of paragraph (35) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
						
							(36)the ASME nuclear certification credit
				determined under section
				45R(a).
							.
					(2)Subsection (a) of
			 section 1016 of such Code (relating to adjustments to basis) is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
						
							(38)to the extent
				provided in section
				45R(e)(1).
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2009.
				IVRegulatory
			 Burdens
			401.Greenhouse gas
			 regulation under Clean Air Act
				(a)Definition of
			 air pollutantSection 302(g) of the Clean Air Act (42 U.S.C.
			 7602(g)) is amended by adding the following at the end thereof: The term
			 air pollutant shall not include carbon dioxide, water vapor,
			 methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, or sulfur
			 hexafluoride..
				(b)Climate change
			 not regulated by Clean Air ActNothing in the Clean Air Act shall
			 be treated as authorizing or requiring the regulation of climate change or
			 global warming.
				402.NEPA judicial
			 reviewTitle I of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) is amended by adding
			 at the end the following new section:
				
					106.Judicial
				review
						(a)In
				generalReview of a Federal
				agency’s compliance with section 102 of the Act may be filed in the circuit in
				which the petitioner resides or transacts business which is directly affected
				by the action. Any such application for review shall be made within ninety days
				from the date of promulgation of the Federal agency’s decision.
						(b)Procedures for
				review
							(1)LimitationIn any judicial action under this Act,
				judicial review of any issues concerning a Federal agency’s compliance with
				section 102 shall be limited to the administrative record. Otherwise applicable
				principles of administrative law shall govern whether any supplemental
				materials may be considered by the court.
							(2)StandardIn
				considering objections raised in any judicial action under this Act, the court
				shall uphold the Federal agency’s decision, whether in is the first instance, a
				revocation, recession or other action, unless the objecting party can
				demonstrate, on the administrative record, that the decision was arbitrary and
				capricious or otherwise not in accordance with law.
							(3)RemedyIf
				the court finds that the selection of the response action was arbitrary and
				capricious or otherwise not in accordance with law, the court shall award such
				relief as the court deems appropriate.
							(4)Procedural
				errorsIn reviewing alleged procedural errors, the court may
				disallow costs or damages only if the errors were so serious and related to
				matters of such central relevance to the action that the action would have been
				significantly changed had such errors not been made.
							(c)Notice of
				actionsWhenever any action
				is brought under this Act in a court of the United States by a plaintiff other
				than the United States, the plaintiff shall provide a copy of the complaint to
				the Attorney General of the United States and to the Secretary or Administrator
				of the affected Federal agency.
						(d)InterventionIn any action commenced under this Act, any
				person may intervene as a matter of right when such person claims an interest
				relating to the subject of the action and is so situated that the disposition
				of the action may, as a practical matter, impair or impede the person’s ability
				to protect that interest, unless the Secretary or Administrator shows that the
				person’s interest is adequately represented by existing
				parties.
						.
			403.Repeal of 2007
			 amendments to renewable fuel standardSection 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)) is amended to read as provided in section 1501(a)(2) of the
			 Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594, 1067).
			404.Repeal of
			 requirement to consult regarding impacts on global warming and polar bear
			 populationSection 429 of the
			 Department of the Interior, Environment, and Related Agencies Appropriations
			 Act, 2009 (division E of Public Law 111–8) is repealed.
			405.Light bulb
			 choice
				(a)In
			 generalEffective 6 months
			 after the date of enactment of this Act, sections 321 and 322, and the items in
			 the table of contents relating thereto, of the Energy Independence and Security
			 Act of 2007 are repealed.
				(b)ReversionWhen the repeal occurs under paragraph (1),
			 the amendments made by sections 321 and 322 of the Energy Independence and
			 Security Act of 2007 are hereby repealed, and the laws amended thereby shall
			 read as if those amendments had not been enacted.
				406.Repeal of
			 deduction for income attributable to domestic production activities
				(a)In
			 generalSection 199 of the Internal Revenue Code is
			 repealed.
				(b)Conforming
			 Amendments
					(1)Sections
			 86(b)(2)(A), 135(c)(4)(A), 137(b)(3)(A), 219(g)(3)(A)(ii), 221(b)(2)(C),
			 246(b)(1), and 469(i)(3)(F) of such Code are each amended by striking
			 199,.
					(2)Clause (i) of
			 section 163(j)(6)(A) of such Code is amended by inserting and at
			 the end of subclause (II), by striking subclause (III) and by redesignating
			 subclause (IV) as subclause (III).
					(3)Subparagraph (C)
			 of section 170(b)(2) of such Code is amended by striking clause (iv), by
			 redesignating clause (v) as clause (iv), and by inserting and at
			 the end of clause (iii).
					(4)Subsection (d) of
			 section 172 of such Code is amended by striking paragraph (7).
					(5)Subsection (a) of
			 section 613 of such Code is amended by striking and without the
			 deduction under section 199.
					(6)Paragraph (1) of
			 section 613A(d) of such Code is amended by redesignating subparagraphs (C),
			 (D), and (E) as subparagraphs (B), (C), and (D), respectively, and by striking
			 subparagraph (B).
					(7)Subsection (a) of
			 section 1402 of such Code is amended by inserting and at the end
			 of paragraph (15), by striking paragraph (16), and by redesignating paragraph
			 (17) as paragraph (16).
					(8)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 striking the item relating to section 199.
					(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				VSolar
			 Power
			501.Short
			 titleThis subtitle may be
			 cited as the Emergency Solar Power
			 Permit Act.
			502.Exemption of
			 solar energy projects from environmental impact statement requirement
				(a)In
			 GeneralTitle I of the National Environmental Policy Act of 1969
			 (42 U.S.C. 4331 et seq.) is amended by adding at the end the following new
			 section:
					
						106.No action relating to the development,
				deployment, or operation of a solar energy project on lands managed by the
				Bureau of Land Management shall be considered a major Federal action for the
				purposes of section
				102(2)(C).
						.
				(b)Effect for
			 Statements UnderwayEach department and agency of the Federal
			 Government shall cease the preparation of a statement, commenced pursuant to
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)), for any action described in the amendment made by subsection (a),
			 to the extent that the preparation of such statement would delay or otherwise
			 interfere with such action.
				VINatural
			 Gas
			601.Natural gas vehicle
			 research, development, and demonstration projects
				(a)In
			 GeneralThe Secretary of Energy shall conduct a 5-year program of
			 natural gas vehicle research, development, and demonstration. The Secretary
			 shall coordinate with the Administrator of the Environmental Protection Agency,
			 as necessary.
				(b)PurposeThe
			 program under this section shall focus on—
					(1)the continued
			 improvement and development of new, cleaner, more efficient light-duty,
			 medium-duty, and heavy-duty natural gas vehicle engines;
					(2)the integration of
			 those engines into light-duty, medium-duty, and heavy-duty natural gas vehicles
			 for onroad and offroad applications;
					(3)expanding product
			 availability by assisting manufacturers with the certification of the engines
			 or vehicles described in paragraph (1) or (2) to Federal or California
			 certification requirements and in-use emission standards;
					(4)the demonstration
			 and proper operation and use of the vehicles described in paragraph (2) under
			 all operating conditions;
					(5)the development
			 and improvement of nationally recognized codes and standards for the continued
			 safe operation of natural gas vehicles and their components;
					(6)improvement in the
			 reliability and efficiency of natural gas fueling station
			 infrastructure;
					(7)the certification
			 of natural gas fueling station infrastructure to nationally recognized and
			 industry safety standards;
					(8)the improvement in
			 the reliability and efficiency of onboard natural gas fuel storage
			 systems;
					(9)the development of
			 new natural gas fuel storage materials;
					(10)the certification
			 of onboard natural gas fuel storage systems to nationally recognized and
			 industry safety standards; and
					(11)the use of
			 natural gas engines in hybrid vehicles.
					(c)Certification of
			 conversion systemsThe Secretary shall coordinate with the
			 Administrator on issues related to streamlining the certification of natural
			 gas conversion systems to the appropriate Federal certification requirements
			 and in-use emission standards.
				(d)Cooperation and
			 Coordination with IndustryIn developing and carrying out the
			 program under this section, the Secretary shall coordinate with the natural gas
			 vehicle industry to ensure cooperation between the public and the private
			 sector.
				(e)Conduct of
			 programThe program under
			 this section shall be conducted in accordance with sections 3001 and 3002 of
			 the Energy Policy Act of 1992.
				(f)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 provide a report to Congress on the implementation of this section.
				(g)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary $30,000,000 for each of the fiscal years 2010 through 2014 to carry
			 out this section.
				(h)DefinitionFor
			 purposes of this section, the term natural gas means compressed
			 natural gas, liquefied natural gas, biomethane, and mixtures of hydrogen and
			 methane or natural gas.
				602.Alternative fuel
			 credit with respect to compressed or liquefied natural gas made
			 permanent
				(a)Alternative fuel
			 creditParagraph (5) of section 6426(d) of the Internal Revenue
			 Code of 1986 (relating to alternative fuel credit) is amended to read as
			 follows:
					
						(5)Termination
							(A)In
				generalExcept as provided in subparagraph (B), this subsection
				shall not apply to any sale or use for any period after December 31, 2009
				(September 30, 2014, in the case of any sale or use involving liquefied
				hydrogen).
							(B)Compressed or
				liquefied natural gasSubparagraph (A) shall not apply in the
				case of any sale or use involving compressed or liquefied natural
				gas.
							.
				(b)Alternative fuel
			 mixture creditParagraph (3)
			 of section 6426(e) of such Code is amended to read as follows:
					
						(3)Termination
							(A)Except as provided
				in subparagraph (B), this subsection shall not apply to any sale or use for any
				period after December 31, 2009 (September 30, 2014, in the case of any sale or
				use involving liquefied hydrogen).
							(B)Compressed or
				liquefied natural gasSubparagraph (A) shall not apply in the
				case of any sale or use involving compressed or liquefied natural
				gas.
							.
				(c)Payments
			 relating to alternative fuel or alternative fuel
			 mixturesParagraph (6) of section 6427(e) of such Code is amended
			 by adding at the end the following flush sentence:
					
						The
				preceding sentence shall not apply in the case of any sale or use involving
				compressed or liquefied natural
				gas..
				(d)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
				603.Alternative fuel
			 vehicle credit made permanent with respect to vehicles powered by compressed or
			 liquefied natural gas
				(a)In
			 generalParagraph (4) of
			 section 30B(k) of the Internal Revenue Code of 1986 (relating to termination)
			 is amended by adding at the end the following flush sentence:
					
						The
				preceding sentence shall not apply in the case of a vehicle powered by
				compressed or liquefied natural
				gas..
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act.
				604.Allowance of vehicle
			 and infrastructure credits against regular and minimum tax and transferability
			 of credits
				(a)Business
			 creditsSubparagraph (B) of section 38(c)(4) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (vii), by striking the period at the end of clause (viii) and inserting
			 , and, and by inserting after clause (viii) the following new
			 clauses:
					
						(ix)the portion of the credit determined under
				section 30B which is attributable to the application of subsection (e)(3)
				thereof with respect to qualified alternative fuel motor vehicles which are
				capable of being powered by compressed or liquefied natural gas, and
						(x)the portion of the credit determined under
				section 30C which is attributable to the application of subsection (b) thereof
				with respect to refueling property which is used to store and or dispense
				compressed or liquefied natural
				gas.
						.
				(b)Personal
			 credits
					(1)New qualified
			 alternative fuel motor vehiclesSubsection (g) of section 30B of
			 such Code is amended by adding at the end the following new paragraph:
						
							(3)Special rule
				relating to certain new qualified alternative fuel motor vehiclesIn the case of the portion of the credit
				determined under subsection (a) which is attributable to the application of
				subsection (e)(3) with respect to qualified alternative fuel motor vehicles
				which are capable of being powered by compressed or liquefied natural
				gas—
								(A)paragraph (2) shall (after the application
				of paragraph (1)) be applied separately with respect to such portion,
				and
								(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tentative minimum
				tax for the taxable year, reduced by
									(ii)the sum of the
				credits allowable under subpart A and sections 27 and
				30.
									.
					(2)Alternative fuel
			 vehicle refueling propertiesSubsection (d) of section 30C of
			 such Code is amended by adding at the end the following new paragraph:
						
							(3)Special rule
				relating to certain alternative fuel vehicle refueling propertiesIn the case of the portion of the credit
				determined under subsection (a) with respect to refueling property which is
				used to store and or dispense compressed or liquefied natural gas and which is
				attributable to the application of subsection (b)—
								(A)paragraph (2)
				shall (after the application of paragraph (1)) be applied separately with
				respect to such portion, and
								(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tentative minimum
				tax for the taxable year, reduced by
									(ii)the sum of the
				credits allowable under subpart A and sections 27, 30, and the portion of the
				credit determined under section 30B which is attributable to the application of
				subsection (e)(3)
				thereof.
									.
					(c)Credits may be
			 transferred
					(1)Vehicle
			 creditsSubsection (h) of
			 section 30B of such Code is amended by adding at the end the following new
			 paragraph:
						
							(11)Transferability
				of creditNothing in any law
				or rule of law shall be construed to limit a taxpayer from transferring,
				through sale and repurchase agreement, the credit allowed by this section for
				qualified alternative fuel motor vehicles which are capable of being powered by
				compressed or liquefied natural
				gas.
							.
					(2)Infrastructure
			 creditSubsection (e) of section 30C of such Code is amended by
			 adding at the end the following new paragraph:
						
							(6)Credit may be
				transferredNothing in any
				law or rule of law shall be construed to limit a taxpayer from transferring the
				credit allowed by this section through sale and repurchase
				agreements.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to property placed in service after the date of the enactment of this
			 Act.
				605.Credit for producing
			 vehicles fueled by natural gas or liquified natural gas
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits), as
			 amended by this Act, is amended by inserting after section 45R the following
			 new section:
					
						45S.Production of
				vehicles fueled by natural gas or liquified natural gas
							(a)In
				generalFor purposes of section 38, in the case of a taxpayer who
				is a manufacturer of natural gas vehicles, the natural gas vehicle credit
				determined under this section for any taxable year with respect to each
				eligible natural gas vehicle produced by the taxpayer during such year is an
				amount equal to the lesser of—
								(1)10 percent of the
				manufacturer’s basis in such vehicle, or
								(2)$4,000.
								(b)Aggregate credit
				allowedThe aggregate amount of credit allowed under subsection
				(a) with respect to a taxpayer for any taxable year shall not exceed
				$200,000,000 reduced by the amount of the credit allowed under subsection (a)
				to the taxpayer (or any predecessor) for all prior taxable years.
							(c)DefinitionsFor
				purposes of this section—
								(1)Eligible natural
				gas vehicleThe term eligible natural gas vehicle
				means any motor vehicle (as defined in section 30(c)(2))—
									(A)which—
										(i)is
				only capable of operating on natural gas or liquefied natural gas, or
										(ii)is capable of operating on compressed or
				liquefied natural gas and (but not in combination with) gasoline or diesel
				fuel, but in no case shall such vehicle have an operating range of less than
				200 miles on compressed or liquefied natural gas, and
										(B)the final assembly
				of which is in the United States.
									(2)ManufacturerThe
				term manufacturer has the meaning given such term in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
								(d)Special
				rulesFor purposes of this section—
								(1)In
				generalRules similar to the rules of subsections (c), (d), and
				(e) of section 52 shall apply.
								(2)Controlled
				groups
									(A)In
				generalAll persons treated as a single employer under subsection
				(a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be
				treated as a single producer.
									(B)Inclusion of
				foreign corporationsFor purposes of subparagraph (A), in
				applying subsections (a) and (b) of section 52 to this section, section 1563
				shall be applied without regard to subsection (b)(2)(C) thereof.
									(3)VerificationNo
				amount shall be allowed as a credit under subsection (a) with respect to which
				the taxpayer has not submitted such information or certification as the
				Secretary, in consultation with the Secretary of Energy, determines
				necessary.
								.
				(b)Credit To be
			 part of business creditSection 38(b) of such Code, as amended by
			 this Act, is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following:
					
						(37)the natural gas
				vehicle credit determined under section
				45S(a).
						.
				(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45R the following new item:
					
						
							Sec. 45S. Production of vehicles fueled by natural gas or
				liquified natural
				gas.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 produced after December 31, 2008.
				VIIClean
			 Coal
			701.Coal-to-liquid
			 facilities
				(a)In
			 generalSection 168 of the Internal Revenue Code of 1986
			 (relating to accelerated cost recovery system) is amended by adding at the end
			 the following:
					
						(o)Special
				allowance for coal-to-Liquid plant property
							(1)Additional
				allowanceIn the case of any qualified coal-to-liquid plant
				property—
								(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of such property, and
								(B)the adjusted basis
				of such property shall be reduced by the amount of such deduction before
				computing the amount otherwise allowable as a depreciation deduction under this
				chapter for such taxable year and any subsequent taxable year.
								(2)Qualified
				coal-to-liquid plant property
								(A)In
				generalThe term qualified coal-to-liquid plant
				property means property of a character subject to the allowance for
				depreciation—
									(i)which is part of a
				commercial-scale project that converts coal to 1 or more liquid or gaseous
				transportation fuel that demonstrates the capture, and sequestration or
				disposal or use of, the carbon dioxide produced in the conversion process, and
				that, on the basis of carbon dioxide sequestration plan prepared by the
				applicant, is certified by the Administrator of the Environmental Protection
				Agency, in consultation with the Secretary of Energy, as producing fuel with
				life cycle carbon dioxide emissions at or below the average life-cycle carbon
				dioxide emissions for the same type of fuel produced at traditional petroleum
				based facilities with similar annual capacities,
									(ii)which is used in
				the United States solely to produce coal-to-liquid fuels,
									(iii)the original use
				of which commences with the taxpayer after the date of the enactment of this
				subsection,
									(iv)which has a
				nameplate capacity of 30,000 barrels per day production of coal-to-liquid
				fuels,
									(v)which is acquired
				by the taxpayer by purchase (as defined in section 179(d)) after the date of
				the enactment of this subsection, but only if no written binding contract for
				the acquisition was in effect on or before the date of the enactment of this
				subsection, and
									(vi)which is placed
				in service by the taxpayer before January 1, 2013.
									(B)Exceptions
									(i)Alternative
				depreciation propertySuch term shall not include any property
				described in section 168(k)(2)(D)(i).
									(ii)Tax-exempt
				bond-financed propertySuch term shall not include any property
				any portion of which is financed with the proceeds of any obligation the
				interest on which is exempt from tax under section 103.
									(iii)Election
				outIf a taxpayer makes an election under this subparagraph with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
									(3)Special
				rulesFor purposes of this subsection, rules similar to the rules
				of subparagraph (E) of section 168(k)(2) shall apply, except that such
				subparagraph shall be applied—
								(A)by substituting
				the date of the enactment of subsection (l) for December
				31, 2007 each place it appears therein,
								(B)by substituting
				January 1, 2013 for January 1, 2010 in clause (i)
				thereof, and
								(C)by substituting
				qualified coal-to-liquid plant property for qualified
				property in clause (iv) thereof.
								(4)Allowance
				against alternative minimum taxFor purposes of this subsection,
				rules similar to the rules of section 168(k)(2)(G) shall apply.
							(5)RecaptureFor
				purposes of this subsection, rules similar to the rules under section
				179(d)(10) shall apply with respect to any qualified coal-to-liquid plant
				property which ceases to be qualified coal-to-liquid plant
				property.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
				702.Permanent
			 extension of the credit for nonbusiness energy property and the credit for gas
			 produced from biomass and for synthetic fuels produced from coal
				(a)Credit for
			 nonbusiness energy property made permanent
					(1)In
			 generalSection 25C of the Internal Revenue Code of 1986 is
			 amended by striking subsection (g).
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after December 31, 2008.
					(b)Credit for gas
			 produced from biomass and for synthetic fuels produced from coal made
			 permanent
					(1)In
			 generalSubparagraph (B) of section 45K(f)(1) of such Code is
			 amended to read as follows:
						
							(B)if such facility
				is originally placed in service after December 31, 1992, paragraph (2) of
				subsection (e) shall not
				apply.
							.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to fuel
			 sold after December 31, 2008.
					703.Coal-to-liquid
			 fuel loan guarantee program
				(a)Eligible
			 projectsSection 1703(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b)) is amended by adding at the end the following:
					
						(11)Large-scale
				coal-to-liquid facilities (as defined in section 101 of the
				Coal-to-Liquid Fuel Promotion Act of
				2007) that use a feedstock, the majority of which is the coal
				resources of the United States, to produce not less than 10,000 barrels a day
				of liquid transportation
				fuel.
						.
				(b)Authorization of
			 appropriationsSection 1704 of the Energy Policy Act of 2005 (42
			 U.S.C. 16514) is amended by adding at the end the following:
					
						(c)Coal-to-Liquid
				projects
							(1)In
				generalThere are authorized to be appropriated such sums as are
				necessary to provide the cost of guarantees for projects involving large-scale
				coal-to-liquid facilities under section 1703(b)(11).
							(2)Alternative
				FundingIf no appropriations are made available under paragraph
				(1), an eligible applicant may elect to provide payment to the Secretary, to be
				delivered if and at the time the application is approved, in the amount of the
				estimated cost of the loan guarantee to the Federal Government, as determined
				by the Secretary.
							(3)Limitations
								(A)In
				generalNo loan guarantees shall be provided under this title for
				projects described in paragraph (1) after (as determined by the
				Secretary)—
									(i)the tenth such
				loan guarantee is issued under this title; or
									(ii)production
				capacity covered by such loan guarantees reaches 100,000 barrels per day of
				coal-to-liquid fuel.
									(B)Individual
				projects
									(i)In
				generalA loan guarantee may be provided under this title for any
				large-scale coal-to-liquid facility described in paragraph (1) that produces no
				more than 20,000 barrels of coal-to-liquid fuel per day.
									(ii)Non-Federal
				funding requirementTo be eligible for a loan guarantee under
				this title, a large-scale coal-to-liquid facility described in paragraph (1)
				that produces more than 20,000 barrels per day of coal-to-liquid fuel shall be
				eligible to receive a loan guarantee for the proportion of the cost of the
				facility that represents 20,000 barrels of coal-to-liquid fuel per day of
				production.
									(4)Requirements
								(A)GuidelinesNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall publish guidelines for the coal-to-liquids loan guarantee
				application process.
								(B)ApplicationsNot
				later than 1 year after the date of enactment of this subsection, the Secretary
				shall begin to accept applications for coal-to-liquid loan guarantees under
				this subsection.
								(C)DeadlineNot
				later than 1 year from the date of acceptance of an application under
				subparagraph (B), the Secretary shall evaluate the application and make final
				determinations under this subsection.
								(5)Reports to
				CongressThe Secretary shall submit to the Committee on Energy
				and Natural Resources of the Senate and the Committee on Energy and Commerce of
				the House of Representatives a report describing the status of the program
				under this subsection not later than each of—
								(A)180 days after the
				date of enactment of this subsection;
								(B)1 year after the
				date of enactment of this subsection; and
								(C)the dates on which
				the Secretary approves the first and fifth applications for coal-to-liquid loan
				guarantees under this
				subsection.
								.
				704.Coal-to-liquid
			 facilities loan program
				(a)Definition of
			 eligible recipientIn this section, the term eligible
			 recipient means an individual, organization, or other entity that owns,
			 operates, or plans to construct a coal-to-liquid facility that will produce at
			 least 10,000 barrels per day of coal-to-liquid fuel.
				(b)EstablishmentThe
			 Secretary shall establish a program under which the Secretary shall provide
			 loans, in a total amount not to exceed $20,000,000, for use by eligible
			 recipients to pay the Federal share of the cost of obtaining any services
			 necessary for the planning, permitting, and construction of a coal-to-liquid
			 facility.
				(c)ApplicationTo
			 be eligible to receive a loan under subsection (b), the eligible recipient
			 shall submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require.
				(d)Non-Federal
			 matchTo be eligible to receive a loan under this section, an
			 eligible recipient shall use non-Federal funds to provide a dollar-for-dollar
			 match of the amount of the loan.
				(e)Repayment of
			 loan
					(1)In
			 generalTo be eligible to receive a loan under this section, an
			 eligible recipient shall agree to repay the original amount of the loan to the
			 Secretary not later than 5 years after the date of the receipt of the
			 loan.
					(2)Source of
			 fundsRepayment of a loan under paragraph (1) may be made from
			 any financing or assistance received for the construction of a coal-to-liquid
			 facility described in subsection (a), including a loan guarantee provided under
			 section 1703(b)(11) of the Energy Policy Act of 2005 (42 U.S.C.
			 16513(b)(11)).
					(f)Requirements
					(1)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall publish guidelines for the coal-to-liquids loan application
			 process.
					(2)ApplicationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 begin to accept applications for coal-to-liquid loans under this
			 section.
					(g)Reports to
			 CongressNot later than each of 180 days and 1 year after the
			 date of enactment of this Act, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report describing the status of the
			 program under this section.
				(h)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $200,000,000, to remain available until expended.
				705.7-year
			 depreciation for clean coal technology or for carbon sequestration technology
			 installed or retro-fit at power-plants
				(a)In
			 generalSubparagraph (C) of
			 section 168(e)(3) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (iv), by striking the period at the end
			 of clause (v) and inserting , and, and by inserting after clause
			 (v) the following new clause:
					
						(v)any property installed with respect to any
				coal fired power plant generating power that retrofits the operation of such
				plant to decrease its carbon output by at least 10 percent per
				year.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after December 31, 2009.
				706.Extension of 50
			 cent per gallon alternative fuels excise tax creditParagraph (5) of section 6426(d) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 2009 and inserting 2019, and
				(2)by striking
			 2014 and inserting 2024.
				707.Provides a 20
			 percent investment tax credit capped at $200 million total per ctl plant placed
			 in service before 2016The
			 Internal Revenue Service shall treat the synthetic gas produced from
			 coal-to-liquids with the same tax treatment as covered by the industrial
			 gasification tax credit.
			708.Reduces
			 recovery period for certain energy production and distribution
			 facilitiesIn the case of an
			 individual or business, there shall be allowed as a credit against the taxes
			 imposed by subtitle A of the Internal Revenue Code of 1986 an amount equal to
			 30 percent of the expenditures made by such individual or business for energy
			 production and distribution facilities.
			709.DOE clean coal
			 technology loan guarantees and direct loansThe Secretary of Energy may provide clean
			 coal technology loan guarantees and direct loans for the research, development,
			 demonstration, and deployment of clean coal technology, to build up to five
			 commercial-scale coal-fired plants with carbon capture and sequestration
			 capabilities. For each such loan guarantee or loan, at least 50 percent of the
			 total cost of the project shall be provided by the private sector.
			710.Carbon dioxide
			 storage capacity assessment
				(a)DefinitionsIn
			 this section:
					(1)AssessmentThe
			 term assessment means the national assessment of capacity for
			 carbon dioxide completed under subsection (f).
					(2)CapacityThe
			 term capacity means the portion of a storage formation that can
			 retain carbon dioxide in accordance with the requirements (including physical,
			 geological, and economic requirements) established under the methodology
			 developed under subsection (b).
					(3)Engineered
			 hazardThe term engineered hazard includes the
			 location and completion history of any well that could affect potential
			 storage.
					(4)RiskThe
			 term risk includes any risk posed by geomechanical, geochemical,
			 hydrogeological, structural, and engineered hazards.
					(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey.
					(6)Storage
			 formationThe term storage formation means a deep
			 saline formation, unmineable coal seam, or oil or gas reservoir that is capable
			 of accommodating a volume of industrial carbon dioxide.
					(b)MethodologyNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 develop a methodology for conducting an assessment under subsection (f), taking
			 into consideration—
					(1)the geographical
			 extent of all potential storage formations in all States;
					(2)the capacity of
			 the potential storage formations;
					(3)the injectivity of
			 the potential storage formations;
					(4)an estimate of
			 potential volumes of oil and gas recoverable by injection and storage of
			 industrial carbon dioxide in potential storage formations;
					(5)the risk
			 associated with the potential storage formations; and
					(6)the Carbon
			 Sequestration Atlas of the United States and Canada that was completed by the
			 Department of Energy in April 2006.
					(c)Coordination
					(1)Federal
			 coordination
						(A)ConsultationThe
			 Secretary shall consult with the Secretary of Energy and the Administrator of
			 the Environmental Protection Agency on issues of data sharing, format,
			 development of the methodology, and content of the assessment required under
			 this title to ensure the maximum usefulness and success of the
			 assessment.
						(B)CooperationThe
			 Secretary of Energy and the Administrator shall cooperate with the Secretary to
			 ensure, to the maximum extent practicable, the usefulness and success of the
			 assessment.
						(2)State
			 coordinationThe Secretary shall consult with State geological
			 surveys and other relevant entities to ensure, to the maximum extent
			 practicable, the usefulness and success of the assessment.
					(d)External Review
			 and PublicationOn completion of the methodology under subsection
			 (b), the Secretary shall—
					(1)publish the
			 methodology and solicit comments from the public and the heads of affected
			 Federal and State agencies;
					(2)establish a panel
			 of individuals with expertise in the matters described in paragraphs (1)
			 through (5) of subsection (b) composed, as appropriate, of representatives of
			 Federal agencies, institutions of higher education, nongovernmental
			 organizations, State organizations, industry, and international geoscience
			 organizations to review the methodology and comments received under paragraph
			 (1); and
					(3)on completion of
			 the review under paragraph (2), publish in the Federal Register the revised
			 final methodology.
					(e)Periodic
			 UpdatesThe methodology developed under this section shall be
			 updated periodically (including at least once every 5 years) to incorporate new
			 data as the data becomes available.
				(f)National
			 Assessment
					(1)In
			 generalNot later than 2 years after the date of publication of
			 the methodology under subsection (d)(1), the Secretary, in consultation with
			 the Secretary of Energy and State geological surveys, shall complete a national
			 assessment of capacity for carbon dioxide in accordance with the
			 methodology.
					(2)Geological
			 verificationAs part of the assessment under this subsection, the
			 Secretary shall carry out a drilling program to supplement the geological data
			 relevant to determining storage capacity of carbon dioxide in geological
			 storage formations, including—
						(A)well log
			 data;
						(B)core data;
			 and
						(C)fluid sample
			 data.
						(3)Partnership with
			 other drilling programsAs part of the drilling program under
			 paragraph (2), the Secretary shall enter, as appropriate, into partnerships
			 with other entities to collect and integrate data from other drilling programs
			 relevant to the storage of carbon dioxide in geologic formations.
					(4)Incorporation
			 into natcarb
						(A)In
			 generalOn completion of the assessment, the Secretary of Energy
			 shall incorporate the results of the assessment using the NatCarb database, to
			 the maximum extent practicable.
						(B)RankingThe
			 database shall include the data necessary to rank potential storage sites for
			 capacity and risk, across the United States, within each State, by formation,
			 and within each basin.
						(5)ReportNot
			 later than 180 days after the date on which the assessment is completed, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Science and Technology of the House of
			 Representatives a report describing the findings under the assessment.
					(6)Periodic
			 updatesThe national assessment developed under this section
			 shall be updated periodically (including at least once every 5 years) to
			 support public and private sector decisionmaking.
					(g)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000 for the period of fiscal years 2009 through
			 2013.
				711.Efficiency
			 audit and quantification
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Energy (referred to in this section as the
			 Secretary) shall conduct an efficiency audit, and quantify the
			 operating efficiencies, of all coal-fired electric generation facilities in the
			 United States.
				(b)ReportNot
			 later than 180 days after the date of completion of the audit and
			 quantification under subsection (a), the Secretary, in consultation with the
			 Administrator of the Environmental Protection Agency, shall submit to the
			 Committees on Energy and Natural Resources and Environment and Public Works of
			 the Senate and the Committee on Energy and Commerce of the House of
			 Representatives, a report that—
					(1)identifies all
			 commercially available technologies, processes, and other approaches to
			 increasing the efficiency of the coal-fired electric generation facilities
			 audited;
					(2)includes a
			 methodology for determining which technologies and processes, in the absence of
			 the obstacles identified under paragraph (3), would be sufficiently cost
			 effective to recoup all costs of the technologies and processes in not more
			 than 5 years after the date of installation or implementation, respectively, of
			 the technologies or processes;
					(3)identifies the
			 technical, economic, regulatory, environmental, and other obstacles to
			 coal-fired electric generation facilities undertaking the installation of the
			 technologies or incorporation of the processes described in paragraph
			 (2);
					(4)includes
			 recommendations as to legislative, administrative, and other actions that could
			 reduce or eliminate the obstacles identified under paragraph (3); and
					(5)includes
			 calculations of—
						(A)the additional
			 power to be expected from the installation or implementation of those
			 technologies and processes that are considered to be economic under the
			 methodology described in paragraph (2); and
						(B)the greenhouse gas
			 emissions that are or could be avoided through installation or implementation
			 of those technologies and processes.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
				VIIITax
			 Incentives
			801.Extension of
			 credit for energy efficient appliances
				(a)In
			 generalSubsection (b) of section 45M of the Internal Revenue
			 Code of 1986 (relating to applicable amount) is amended—
					(1)in paragraphs
			 (1)(A), (2)(B), and (3)(B), by striking in calendar year 2008 or
			 2009 each place it appears and inserting after calendar year
			 2007,
					(2)in paragraphs (1)(B), (2)(C), (2)(D),
			 (3)(C), and (3)(D), by striking in calendar year 2008, 2009, or
			 2010 and inserting after calendar year 2007.
					(b)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2009.
				802.Extension of credit
			 for nonbusiness energy propertySection 25C of the Internal Revenue Code of
			 1986 is amended by striking subsection (g).
			803.Extension of credit
			 for residential energy efficient propertySection 25D of the Internal Revenue Code of
			 1986 is amended by striking subsection (g).
			804.Extension of new energy efficient home
			 creditSection 45L of the
			 Internal Revenue Code of 1986 is amended by striking subsection (g).
			805.Extension of
			 energy efficient commercial buildings deductionSection 179D of the Internal Revenue Code of
			 1986 is amended by striking subsection (h).
			806.Extension of special
			 rule to implement FERC and State electric restructuring policyParagraph (3) of section 451(i) of the
			 Internal Revenue Code of 1986 is amended by striking before January 1,
			 2008 (before January 1, 2010, in the case of a qualified electric
			 utility),.
			807.Home energy
			 audits
				(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
					
						25E.Home energy
				audits
							(a)In
				GeneralIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 50 percent of the amount of qualified energy audit paid or incurred by
				the taxpayer during the taxable year.
							(b)Limitations
								(1)Dollar
				limitationThe amount allowed as a credit under subsection (a)
				with respect to a residence of the taxpayer for a taxable year shall not exceed
				$400.
								(2)Limitation based
				on amount of taxIn the case
				of any taxable year to which section 26(a)(2) does not apply, the credit
				allowed under subsection (a) shall not exceed the excess of—
									(A)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
									(B)the sum of the credits allowable under this
				subpart (other than this section) and section 27 for the taxable year.
									(c)Qualified Energy
				AuditFor purposes of this
				section, the term qualified energy audit means an energy audit
				of the principal residence of the taxpayer performed by a qualified energy
				auditor through a comprehensive site visit. Such audit may include a blower
				door test, an infra-red camera test, and a furnace combustion efficiency test.
				In addition, such audit shall include such substitute tests for the tests
				specified in the preceding sentence, and such additional tests, as the
				Secretary may by regulation require. A principal residence shall not be taken
				into consideration under this subparagraph unless such residence is located in
				the United States.
							(d)Principal
				residenceFor purposes of this section, the term principal
				residence has the same meaning as when used in section 121.
							(e)Qualified energy
				auditor
								(1)In
				generalThe Secretary shall specify by regulations the
				qualifications required to be a qualified energy auditor for purposes of this
				section. Such regulations shall include rules prohibiting
				conflicts-of-interest, including the disallowance of commissions or other
				payments based on goods or non-audit services purchased by the taxpayer from
				the auditor.
								(2)CertificationThe Secretary shall prescribe the
				procedures and methods for certifying that an auditor is a qualified energy
				auditor. To the maximum extent practicable, such procedures and methods shall
				provide for a variety of sources to obtain
				certifications.
								.
				(b)Conforming
			 amendments
					(1)Section 23(b)(4)(B) of the Internal Revenue
			 Code of 1986 is amended by inserting and section 25E after
			 this section.
					(2)Section 23(c)(1)
			 of such Code is amended by inserting , 25E, after
			 25D.
					(3)Section 24(b)(3)(B) of such Code is amended
			 by striking and 25B and inserting , 25B, and
			 25E.
					(4)Clauses (i) and (ii) of section 25(e)(1)(C)
			 of such Code are each amended by inserting 25E, after
			 25D,.
					(5)Section 25B(g)(2) of such Code is amended
			 by striking section 23 and inserting sections 23 and
			 25E.
					(6)Section 25D(c)(1) of such Code is amended
			 by inserting and section 25E after this
			 section.
					(7)Section 25D(c)(2) of such Code is amended
			 by striking and 25B and inserting 25B, and
			 25E.
					(8)The table of
			 sections for subpart A of part IV of subchapter A chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
						
							
								Sec. 25E. Home energy
				audits.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
				808.Extension of
			 renewable electricity, refined coal, and Indian coal production credit
				(a)Credit made
			 permanent
					(1)In
			 generalSubsection (d) of
			 section 45 of the Internal Revenue Code of 1986 (relating to qualified
			 facilities) is amended—
						(A)by striking
			 and before January 1, 2014 each place it occurs,
						(B)by striking
			 , and before January 1, 2014 in paragraphs (1) and (2)(A)(i),
			 and
						(C)by striking
			 before January 1, 2009 in paragraph (10).
						(2)Open-loop
			 biomass facilitiesSubparagraph (A) of section 45(d)(3) of such
			 Code is amended to read as follows:
						
							(A)In
				generalIn the case of a
				facility using open-loop biomass to produce electricity, the term
				qualified facility means any facility owned by the taxpayer
				which is originally placed in service after October 22,
				2004.
							.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 electricity produced and sold after December 31, 2008, in taxable years ending
			 after such date.
					(b)Allowance
			 against alternative minimum tax
					(1)In
			 generalClause (iii) of
			 section 38(c)(4)(B) of such Code (relating to specified credits) is amended by
			 striking produced— and all that follows and inserting
			 produced at a facility which is originally placed in service after the
			 date of the enactment of this paragraph..
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					809.Extension of energy
			 credit
				(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 (relating to energy credit) are each
			 amended by striking but only with respect to periods ending before
			 January 1, 2017.
				(b)Fuel cell
			 propertySection 48(c)(1) of
			 such Code (relating to qualified fuel cell property) is amended by striking
			 subparagraph (D).
				(c)Microturbine
			 propertySection 48(c)(2) of such Code (relating to qualified
			 microturbine property) is amended by striking subparagraph (D).
				(d)Combined heat
			 and power system propertySection 48(c)(3) of such Code (relating to
			 combined heat and power system property) is amended by inserting
			 and at the end of clause (ii), by striking , and
			 at the end of clause (iii) and inserting a period, and by striking clause
			 (iv).
				810.Credit for
			 clean renewable energy bonds made permanentSection 54 of the Internal Revenue Code of
			 1986 (relating to termination) is amended by striking subsection (m).
			811.Extension of credits
			 for biodiesel and renewable diesel
				(a)In
			 generalSection 40A of the
			 Internal Revenue Code of 1986 is amended by striking subsection (g).
				(b)Biodiesel
			 mixture credit
					(1)Section 6426(c) of
			 the Internal Revenue Code of 1986 is amended by striking paragraph (6).
					(2)Section 6427(e)(5)
			 of the Internal Revenue Code of 1986 is amended by striking subparagraph (B)
			 and redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C),
			 respectively.
					812.Alternative
			 fuel vehicle refueling property credit made permanentSection 30C of the Internal Revenue Code of
			 1986 is amended by striking subsection (g).
			
